     Case 2:17-cv-02360-VBF-PJW Document 45 Filed 06/05/20 Page 1 of 1 Page ID #:145



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10     JESUS JORGE FLORES-RAMIREZ,           )    Case No. LA CV 17-02360-VBF-PJW
                                             )
11                      Plaintiff,           )    J U D G M E N T
                                             )
12                v.                         )
                                             )
13     THREE UNKNOWN FEDERAL TASK            )
       FORCE AGENTS, et al.,                 )
14                                           )
                                             )
15                      Defendants.          )
                                             )
16
             Final judgment is hereby entered in favor of all the defendants
17
       and against plaintiff Jesus Jorge Flores-Ramirez.
18
             IT IS SO ADJUDGED.
19
20
       Dated: June 5, 2020
21
22
                                                    VALERIE BAKER FAIRBANK
23                                               UNITED STATES DISTRICT JUDGE
24
25
26
27
28
